                                              Case 3:20-cv-04537-SI Document 54 Filed 12/23/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANN MARIE BORGES, et al.,
                                   4                                                   Case No. 20-cv-04537-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL SCHEDULING AND
                                   6                                                   PREPARATION ORDER (CIVIL)
                                         COUNTY OF MENDOCINO, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: March 12, 2021 at 3:00 PM.
                                       Counsel must file a joint case management statement by March 5, 2021.
                                  12
Northern District of California
 United States District Court




                                       DEADLINE FOR AMENDMENT OF THE PLEADINGS: TBD
                                  13
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14

                                  15   NON-EXPERT DISCOVERY CUTOFF is: December 17, 2021.

                                  16   DESIGNATION OF EXPERTS: January 14, 2022; REBUTTAL: January 28, 2022;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  17
                                       EXPERT DISCOVERY CUTOFF is: February 25, 2022.
                                  18
                                  19   DISPOSITIVE MOTIONS SHALL be filed by; March 4, 2022;
                                            Opp. Due: March 18, 2022; Reply Due: March 25, 2022;
                                  20        and set for hearing no later than April 8, 2022 at 10:00 AM.
                                  21   PRETRIAL PAPERWORK due: April 19, 2022.
                                       PRETRIAL CONFERENCE DATE: May 3, 2022 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: May 16, 2022 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be DETERMINED.
                                  25

                                  26   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:

                                  27

                                  28
                                                 Case 3:20-cv-04537-SI Document 54 Filed 12/23/20 Page 2 of 2




                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   1   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   2   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   3
                                              IT IS SO ORDERED.
                                   4

                                   5
                                       Dated: December 22, 2020
                                   6
                                                                                        ____________________________________
                                   7                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
